In re Application of							          :        DECISION ON
Burbank		 			 			          :          PETITION

Serial No.16/185,525							          :

Filed: November 9, 2018
For: FILTRATION SYSTEM FOR PREPARATION OF FLUIDS 
        FOR MEDICAL APPLICATIONS
 
This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on July 19, 2021. Applicant herein petitions the Election of Species Requirement dated May 01, 2020.

The Examiner determined that claims were directed to fluid treatment systems, which appear to be having several different, mutually exclusive, embodiments. The Examiner was unable to connect the claims to the embodiments depicted in the Applicant’s drawings, or to connect to the embodiments described in the specification.

The Examiner required the Applicant to select a specific embodiment of the invention, direct the examiner to its disclosure in the specification and the drawings and then elect the claims that are readable on that particular embodiment. The Examiner concluded that the species are independent or distinct because they appear to be mutually exclusive and performing different functions. In addition, these species are not obvious variants of each other based on the current record.

MPEP§ 806.04  establishes that where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. In making a requirement for restriction in an application claiming plural species, the examiner should group together species considered clearly unpatentable over each other.

The examiner must provide a clear and detailed record of the restriction requirement to provide a clear demarcation between restricted inventions so that it can be determined whether inventions claimed in a continuing application are consonant with the restriction requirement and therefore subject to the prohibition against double patenting rejections under 35 U.S.C. 121. Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1381, 68 USPQ2d 1865, 1871 (Fed. Cir. 2003). See also MPEP § 804.01. 

MPEP § 809.02(a).  The particular limitations in the claims and the reasons why such limitations are considered to support restriction of the claims to a particular disclosed species should be made where restriction between species is appropriate (see MPEP § 808.01(a)) .
Action as follows should be taken:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141. 
Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 803 and § 808.02. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where there is a relationship disclosed between species, such disclosed relation must be discussed and reasons advanced leading to the conclusion that the disclosed relation does not prevent restriction, in order to establish the propriety of restriction.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Examiner did not properly set forth the requirements for an election of species. 








DECISION

Accordingly, the petition is GRANTED.

The requirement for election of species is withdrawn.


/Timothy H. Meeks/
_______________________

Timothy H Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Potomac Law Group (NxStage)8229 Boone BoulevardSuite 430Vienna VA VIRGINIA 22182